Citation Nr: 0634898	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) disability pension in the calculated amount of $51, 542 
was properly created. 

2.  Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $51,542.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 decision of the United States 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO) Committee of Waivers and Compromises 
(COWC).  In August 1999, the veteran testified at a personal 
hearing before the COWC.  A transcript of the hearing is of 
record.

In June 2003, the Board remanded the case to schedule the 
veteran for a hearing at the RO before a Veterans Law Judge.  
The veteran failed to appear at the scheduled hearing.  
38 C.F.R. § 20.702(d) (2006).

In October 2003, the Board remanded the case to the RO to 
adjudicate the veteran's claim concerning the validity of the 
$51,542 debt, and to obtain a new financial status report and 
have COWC readjudicate the claim for a waiver.  A statement 
of the case on the validity of the debt issue was furnished 
to the veteran in March 2005.  He filed a VA-Form 9 in May 
2005 and again requested a Board hearing at the RO.  Such a 
hearing was scheduled for June 2006, but the veteran failed 
to report.  

In November 2006, the veteran's appeal was advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2006).  




REMAND

Pursuant to the Board's October 2003 Remand, a audit of the 
charged overpayment was associated with the claims file.  The 
audit appears to show that the veteran was not entitled to VA 
pension benefits beginning May 1, 1994.  However, information 
in the claims file suggests that the veteran did not actually 
receive a payment of Social Security disability pension until 
approximately May or June 1995.  It appears that the Social 
Security payment may have included funds for entitlement 
effective March 1994.  However, the provisions of 38 C.F.R. 
§§ 3.271, 3.272 appear to call for consideration income from 
the date of receipt of the payment, not from the effective 
date of the retroactive award.  

Under the circumstances, the Board believes that appropriate 
action must be taken to verify the date of the first Social 
Security payment so that the calculation of the overpayment 
may be reviewed.  

The October 2003 Remand also directed that a new financial 
status report be requested.  This action was apparently not 
taken.  Regardless of the basis for the Committee's denial of 
the overpayment, the Board believes that current financial 
data should be requested from the veteran to ensure that the 
record will be properly developed for eventual appellate 
review of all issues and sub-issues in this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  The Social Security Administration 
should be requested to verify the date of 
issuance of the first payment of 
disability benefits to the veteran (as 
opposed to the effective date of any 
retroactive award).  

2.  After receipt of such clarification, 
the overpayment should be re-calculated in 
compliance with the provisions of 38 
C.F.R. §§ 3.271, 3.272.  The details of 
the re-calculation should be associated 
with the claims file.

3.  The veteran should be furnished a 
financial status report and he should be 
requested to complete it and return it.  

4.  After completion of the above, the 
veteran's appeal as to both issues should 
be reviewed.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing both issues.  After they 
are afforded an opportunity to respond, 
the case should be returned to the Board 
for appellate review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


